t c memo united_states tax_court christopher robin nielsen petitioner v commissioner of internal revenue respondent docket no filed date christopher robin nielsen pro_se laura a price for respondent memorandum findings_of_fact and opinion foley judge after concessions the issue for decision relating to and is whether petitioner is entitled to deductions for employee business_expenses findings_of_fact petitioner is a salesman in he traveled throughout florida to sell advertisements for bellsouth advertising publishing corp bellsouth pursuant to its policy bellsouth paid a portion of petitioner’s business_expenses in bellsouth reimbursed dollar_figure of petitioner’s business_expenses and included these payments in his taxable wages in he traveled throughout florida to sell credit card processing services for first data merchant services corp first data despite a formal policy which provided that employees could receive reimbursement for ordinary and necessary business_expenses first data limited petitioner’s reimbursement to dollar_figure per month in first data reimbursed dollar_figure of petitioner’s business_expenses and included these payments in his taxable wages on date petitioner filed his federal_income_tax return petitioner claimed deductions for dollar_figure of total expenses on schedule c profit or loss from business and dollar_figure of job expenses and other miscellaneous deductions on schedule a itemized_deductions on date petitioner filed his federal_income_tax return on schedule a petitioner claimed a dollar_figure deduction for unreimbursed employee business_expenses respondent audited petitioner’s returns and on date sent him a notice_of_deficiency in the notice respondent disallowed for lack of substantiation the claimed deductions relating to schedule c expenses and unreimbursed employee business_expenses respondent determined however that petitioner was entitled to deductions for dollar_figure of reimbursed employee business_expenses relating to on date petitioner while residing in florida timely filed a petition with the court on date petitioner filed an amendment to his petition opinion an employee may generally deduct pursuant to sec_162 ordinary and necessary unreimbursed employee business_expenses see 56_tc_936 aff’d without published opinion 456_f2d_1335 2d cir although petitioner incurred expenditures exceeding the amount respondent allowed he failed to establish that they were ordinary and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure necessary see sec_162 kennelly v commissioner t c pincite accordingly petitioner is not entitled to the deductions at issue contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence relating to the issue see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure employee business_expenses may be deducted only to the extent that the aggregate of these expenses exceed sec_2 of petitioner’s adjusted_gross_income see sec_62 sec_67 and b a
